DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said primary insulation tubing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The term that has antecedent basis is “a primary insulation body” which is the language previously used in the claim.  Claim 2 would also lack antecedent basis for this term as well due to its dependency on claim 1, which would include the language of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peil (2014/0305534) in view of Manofsky (5775379).  The reference to Peil discloses the recited piping insulation system (title; abstract) for protecting the insulation material (title is insulation jacket which would protect the insulation) from mechanical damage [0047] comprising a primary insulation body 20 (see figs 4 and 6; [0039]), a durable covering 30 (a jacket member for covering the insulation, see figs 4 and 6; [0039]; and durable since it holds up to damage [0047] and [0050]}, and a fastening mechanism (near 32,34 includes a fastening mechanism such as a flap that is fastened by adhesive [0042]), wherein said durable covering encircles said primary insulation body (see figs 4 and 6 that show the covering 30 around the outside of the insulation 20) and includes a flap 34 (see fig 6; [0042]), said durable covering configured to withstand stress, environmental damage, exposure to household chemicals, and ultraviolet light damage ([0047] and [0050] discuss the protection of the insulation from moisture which would be an environmental damage, UV exposure, impacts, temperature extremes, and crushing loads which would be achieved by the durable cover or jacket layer; it is considered that the materials used for the cover layer are also capable of protection from household chemicals since that is also a known property of the material), said primary insulation tubing having a passage therethrough (see figs 4 and 6 which show the passage through the center of the insulation for a pipe) along a primary insulation body centerline (see figs 4 and 6),  and said fastening mechanism using is configured to withstand stresses resulting from a difference of a primary insulation body elasticity and a durable covering elasticity (since the fastening mechanism connects the flap of the jacket or durable covering in place and the materials of the jacket/cover and insulation are such that they have elasticity and thermal expansion coefficients which is discussed in [0042-0045] that discusses the material and the seam, and since the materials are of similar properties for the insulation and covering the fastening mechanism would not be taxed too . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peil in view of Manofsky and Robbins (5123453).  The reference to Peil discloses the recited structure above, and covers the same structure as set forth in claim 3 as well which is similar in structure but has some different nomenclature and shows the flap of the jacket extends from a second end of the jacket (see figs 4 and 6), but fails to teach the use of a hook and loop fastening system, adhering the jacket to the insulation exterior surface, and having a flap width from the flap first end to the flap second end; and a second .  
The reference to Manofsky discloses the recited insulation jacket (title; abstract) having a primary insulation body (20, see fig 2; col 3, lines 14-28), a durable covering 22 in the form of a jacket (fig 2; col 3, lines 36-46), the jacket encircles the insulation (fig 2), a flap near 23 (fig 2) overlaps the seam in the jacket (col 3, lines 46-58), and the flap is secured to the various types of fastening mechanisms which can include VELCRO which is a hook and loop fastener (col 3, 59-67) and the jacket can be affixed to the insulating layer (col 3, lines 29-35).    It would have been obvious to one skilled in the art to modify the fastening mechanism for the insulation and jacket of Peil by substituting a hook and loop material such as VELCRO where hook and loop type fasteners are provided with a hook on one of the inside of the flap or outside of the jacket, and the loops are provided on the other side as is old and known in the art for deployment of VELCRO to hold to items together, as suggested by Manofsky where such is known in the art to be a fastening mechanism which allows for repeated fastening and unfastening which permits the insulation to be removed if desired and is a less permanent form of fastening mechanism which would permit the pipe to be accessed if needed for repairs without destroying the insulation and would save money by allowing the same insulation to be reapplied after the pipe was accessed as is old and known in the art. 
The reference to Robbins discloses the recited insulation jacket (title; abstract) having a primary insulation body (12; figs 1-3; col 2, lines 38-65), a durable covering 16 in the form of a jacket (fig 1-3; col 2, lines 38-65), the jacket encircles the insulation (figs 1-3), a flap near 16 (figs 1 and 3 show the flap in an open state, and fig 2 shows it pulled over and closing the seam) overlaps the seam in the jacket (fig 2; col 2, lines 47-65), and the flap is secured to the various types of fastening mechanisms which can include adhesive (col 2, lines 47-65) and the jacket can be affixed to the insulating layer exterior surface (at 34,34a, figs 1 and 3; col 2, lines 47-65), and as seen in the figures and described in the specification, .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Himmel, Smith, Eliason, Toll, Pereira, Cohen, and Ungemah disclosing state of the art insulation systems for pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH